This court is of opinion that the request of defendant numbered 7, found on page 78 of the printed record in this court, was properly refused. But the court is further of opinion that there is error in the record of the Superior Court of Cincinnati at the special term in this.
1. In admitting in evidence the letters of guardianship, said letters not being a part of the record of the probate court of Lawrence county, and not being competent for any purpose.
2. In refusing to give to the jury the request of the defendant numbers 8, 11 and 12, as found on pages 78, 79 and 80 of the printed record.
*6363. In refusing to give to the jury the several requests of defendant found on pages 91 and 92 of the printed record without modification.
It is further ordered and adjudged bjr this court that the judgment of said Superior Court at the general term reversing the judgment of said court at special term be, and the same is hereby affirmed, for further proceedings.